Name: Commission Regulation (EC) No 2116/97 of 28 October 1997 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing within the Community
 Type: Regulation
 Subject Matter: marketing;  food technology;  trade policy;  animal product
 Date Published: nan

 L 295/6 1 EN Official Journal of the European Communities 29 . 10 . 97 COMMISSION REGULATION (EC) No 2116/97 of 28 October 1997 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing within the Community exceptions on account of the particular use to which the products in question are to be put; Whereas, as specified in Article 5 of Regulation (EEC) No 2539/84, lodging of securities should be required; Whereas it seems appropriate to provide for derogations from provisions of Article 8 (2) (b) of Regulation (EEC) No 2173/79 , taking into account the administrative diffi ­ culties which the application of this subparagraph raises in the Member States concerned; Whereas meat plants in Denmark hold a special veter ­ inary status for certain third country exports; whereas operators ought to tender separately for beef produced in such plants; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 , on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), and in particular Article 7 (3) thereof, Whereas the application of intervention measures in respect of beef has created stocks in several Member States; whereas, in order to prevent an excessive prolonga ­ tion of storage , part of these stocks should be sold with a view to being processed within the Community; Whereas in the light of the prevailing market circum ­ stances it is appropriate to restrict the list of the eligible finished products to products which besides beef also contain pork provided that the proportion of pork vis ­ a-vis beef is significantly reduced; Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies ('), as last amended by Regulation (EC) No 2417/95 (4), provides for the possibility of a two-stage procedure for the sale of beef from intervention ; Whereas, in order to ensure that the tendering procedure is consistent and uniform, measures should be adopted in addition to those laid down in Article 8 ( 1 ) of Commis ­ sion Regulation (EEC) No 2173/79 {% as last amended by Regulation (EC) No 2417/95; Whereas the measures must be applied as quickly as possible ; Whereas the sale should be conducted in accordance with Commission Regulations (EEC) No 2539/84, (EEC) No 3002/92 (A), as last amended by Regulation (EC) No 770 /96 (7), and (EEC) No 21 82/77 (8), as last amended by Regulation (EC) No 2417/95, subject to certain special HAS ADOPTED THIS REGULATION: Article 1 1 . The sale shall take place of:  approximately 400 tonnes of bone-in forequarters held by the Portuguese intervention agency,  approximately 2 000 tonnes of bone-in forequarters held by the German intervention agency,  approximately 1 000 tonnes of bone-in forequarters held by the Austrian intervention agency,  approximately 1 000 tonnes of bone-in forequarters held by the Danish intervention agency,  approximately 1 000 tonnes of bone-in forequarters held by the Belgian intervention agency,  approximately 1 000 tonnes of bone-in forequarters held by the French intervention agency,  approximately 1 000 tonnes of bone-in forequarters held by the Italian intervention agency,  approximately 1 000 tonnes of bone-in forequarters held by the Dutch intervention agency, (') OJ L 148 , 28 . 6 . 1968 , p . 24 . 2 OJ L 296, 21 . 11 - 1996, p . 50 . O OJ L 238 , 6 . 9 . 1984, p. 13 . (4) OJ L 248 , 14 . 10 . 1995, p . 39 . 0 OJ L 251 , 5 . 10 . 1979 , p . 12 . ( «) OJ L 301 , 17. 10 . 1992, p . 17 . 0 OJ L 104, 27. 4 . 1996, p . 13 . (R OJ L 251 , 1 . 10 . 1977, p . 60 . 29 . io . 97 PEN Official Journal of the European Communities L 295/7 has been engaged in the processing of products con ­ taining pork and who is entered in a national VAT register . 2 . Notwithstanding Article 3 ( 1 ) and (2) of Regulation (EEC) No 2182/77, the tender or the purchase application must be accompanied by:  a written undertaking by the applicant to process the meat purchased into products specified in Article 3 within the period referred to in Article 5 ( 1 ) of Regu ­ lation (EEC) No 2182/77,  a precise indication of the establishment or establish ­ ments where the purchased meat will be processed . 3 . The applicants referred to in paragraph 1 may instruct an agent in writing to take delivery, on their behalf, of the products which they purchase . In this case the agent shall submit the tenders of the purchasers whom he represents together with the written instruction referred to above . 4 . The purchasers and agents referred to in the fore ­ going paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally.  approximately 1 000 tonnes of bone-in forequarters held by the Spanish intervention agency,  approximately 100 tonnes of bone-in forequarters held by the Swedish intervention agency,  approximately 35 tonnes of bone-in forequarters held by the Finnish intervention agency,  approximately 400 tonnes of bone-in forequarters held by the Irish intervention agency,  approximately 2 000 tonnes of boneless beef held by the Irish intervention agency,  approximately 2 000 tonnes of boneless beef held by the Danish intervention agency,  approximately 2 000 tonnes of boneless beef held by the French intervention agency,  approximately 2 000 tonnes of boneless beef held by the United Kingdom intervention agency,  approximately 153 tonnes of boneless beef held by the Spanish intervention agency. 2 . For forequarters and for each product mentioned in Annex I the intervention agencies concerned shall sell first the meat which has been stored the longest. 3 . The sales shall be conducted in accordance with the provisions of Regulations (EEC) No 2539/84, (EEC) No 3002/92, (EEC) No 2182/77 and this Regulation . 4 . The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto . 5 . Only those tenders shall be taken into consideration which reach the intervention agencies concerned no later than 12 noon on 4 November 1997 . 6 . Particulars relating to the quantities and the place where the products are stored may be obtained by in ­ terested parties at the addresses given in Annex II . 7 . By way of derogation from Article 8 ( 1 ) of Regula ­ tion (EEC) No 2173/79 a tender must be submitted to the intervention agency concerned in a closed envelope bearing the reference to the Regulation concerned . The closed envelope must not be opened by the intervention agency before the expiry of the tender deadline referred to in paragraph 5 . 8 . By way of derogation from Article 8 (2) (b) of Regu ­ lation (EEC) No 2173/79 , tenders shall not indicate in which cold store or stores the products are held . Article 3 Meat purchased under this Regulation must be manufac ­ tured into processed products containing both beef and pork . Furthermore , proof must be provided to the satisfac ­ tion of the competent authority of the Member State in which processing takes place that the composition of the processed product concerned has been modified compared with the composition prior to the date of contract of sale leading to a reduction of the pork content of at least 10 percent and a corresponding increase of the beef content, such that the increased quantity of beef used is at least equivalent to the reduction in the quantity of pork used . Article 4 Member States shall set up a system of physical and docu ­ mentary supervision to ensure that all meat is processed into the products specified in Article 3 . The system must include physical checks of quantity and quality at the start of the processing, during the proces ­ sing and after the processing operation is completed . To this end, processors shall at any time be able to demon ­ strate the identity and use of the purchased meat through appropriate production records . Article 2 1 . A tender or purchase application shall be valid only if presented by a natural or legal person who for at least the last twelve months prior to the day of presentation L 295/8 | EN Official Journal of the European Communities 29 . 10 . 97  Zur Verarbeitung bestimmt (Verordnungen (EWG) Nr. 2182/77 und (EG) Nr. 2116/97)  Ã Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã ¯ (EOK.) Ã ±Ã Ã ¹Ã ¸. 2182/77 Ã ºÃ ±Ã ¹ (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2116/97]  For processing (Regulations (EEC) No 2182/77 and (EC) No 2116/97) Upon technical verification of the production method by the competent authority, allowance may be taken to the extent necessary for drip losses and trimmings . Article 5 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 12 per 100 kilo ­ grams . 2. The security provided for in Article 5 (3) (a) of Regu ­ lation (EEC) No 2539/84 shall be :  ECU 135 per 100 kilograms for bone-in forequarters ,  Destines a la transformation [rÃ ¨glements (CEE) n0 2182/77 et (CE) n0 2116/97]  Destinate alla trasformazione [regolamenti (CEE) n . 2182/77 e (CE) n . 2116/97]  Bestemd om te worden verwerkt (Verordeningen (EEG) nr. 2182/77 en (EG) nr. 2116/97)  ECU 170 per 100 kilograms for boneless meat .  Para transformaÃ §Ã £o [Regulamentos (CEE) n ?2182/77 e (CE) n ? 2116/97]  Jalostettavaksi (Asetukset (ETY) N:o 2182/77 ja (EY) N:o 2116/97)  FÃ ¶r bearbetning (FÃ ¶rordningarna (EEG) nr 2182/77 och (EG) nr 2116/97) Article 6 By way of derogation from Article 9 of Regulation (EEC) No 2182/77, in addition to the entries laid down in Regu ­ lation (EEC) No 3002/92 :  Section 104 of T5 control copies must be completed with one or more of the following:  Para transformaciÃ ³n [Reglamentos (CEE) n ° 2182/77 y (CE) n ° 2116/97]  Section 106 of T5 control copies must be completed with the date of conclusion of the contract of sale . Article 7 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities.  Til forarbejdning (forordning (EÃF) nr. 2182/77 og (EF) nr. 2116/97) This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 October 1997. For the Commission Franz FISCHLER Member of the Commission 29 . 10 . 97 I EN ! Official Journal of the European Communities L 295/9 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I  LUTE I  BILAGA I Cantidad aproximada (toneladas) TilnÃ ¦rmet mÃ ¦ngde (tons) UngefÃ ¤hre Mengen (Tonnen) Ã Ã ±Ã Ã ¬ ÃÃ Ã ¿Ã Ã ­Ã ³Ã ³Ã ¹Ã Ã · ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã Ã ½Ã ¿Ã ¹) Approximate quantity (tonnes) QuantitÃ © approximative Precio minimo expresado en ecus por tonelada (') Mindstepriser i ECU/ton (') Mindestpreise , ausgedrÃ ¼ckt in ECU/Tonne (') Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ·Ã Ã ·Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ (') Minimum prices expressed in ecus per tonne (') Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Producten Produtos Tuotteet Produkter Prix minimaux exprimÃ ©s en Ã ©cus par tonne (') Prezzi minimi espressi in ecu per tonnellata (') Minimumprijzen uitgedrukt in ecu per ton (') PreÃ §o mÃ ­nimo expresso em ecus por tonelada (') VÃ ¤himmÃ ¤ishinnat ecuina tonnia kohden ilmaistuna (') Minimipriser i ecu per ton (') ( tonnes) QuantitÃ approssimativa ( tonnellate) Hoeveelheid bij benadering (ton ) Quantidade aproximada (toneladas) Arvioitu mÃ ¤Ã ¤rÃ ¤ (tonneina) UngefÃ ¤rlig kvantitet ( ton ) Lidstaat Estado-membro JÃ ¤senvaltio Medlemsstat a) Carnes deshuesada (2)  Udbenet kÃ ¸d (2)  Fleisch ohne Knochen (2)  Ã ÃÃ ¯Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã ¼Ã µ Ã ºÃ Ã ºÃ ±Ã »Ã ± ( 2)  Boneless beef (2)  Viande dÃ ©sossÃ ©e (2)  Carne senza osso (2)  Vlees zonder been (2)  Carne desossada (2)  Luuton naudanliha (2)  Benfritt kÃ ¶tt (2) Danmark A. C) Interventionsskank (INT 11 ) Interventionssbov ( INT 22) Interventionssbryst ( INT 23) Interventionsforfjerding ( INT 24) Interventionsskank (INT 21 ) B. 10 500 200 500 50 1 300 1 600 1 300 1 450 1 300 300 100 300 40 1 650 1 300 1 500 1 300 Interventionssbov (INT 22) Interventionssbryst (INT 23) Interventionsforfjerding (INT 24) Interventionsskank (INT 21 ) France Jarret arriÃ ¨re d intervention (INT 1 1 ) Jarret avant d'intervention (INT 21 ) Ã paule d'intervention (INT 22) Poitrine d'intervention (INT 23) Avant d'intervention (INT 24) 400 400 400 400 400 1 400 1 400 1 650 1 350 1 400 United Kingdom Intervention shank ( INT 11 ) Intervention shin (INT 21 ) Intervention shoulder (INT 22) Intervention brisket (INT 23) Intervention forequarter (INT 24) Intervention shank (INT 11 ) Intervention shin (INT 21 ) Intervention shoulder (INT 22) Intervention brisket (INT 23) Intervention forequarter (INT 24) 400 400 400 400 400 400 400 400 400 400 1 200 1 200 1 300 1 200 1 300 1 200 1 200 1 300 1 200 1 300 Ireland Espana Jarrete de intervenciÃ ³n (INT 11 ) Morcillo de intervenciÃ ³n (INT 21 ) Paleta de intervenciÃ ³n (INT 22) Pecho de intervenciÃ ³n ( INT 23) Cuarto delantero de intervenciÃ ³n (INT 24) 12 20 30 63 28 1 200 1 200 1 700 1 300 1 400 L 295/ 10 EN Official Journal of the European Communities 29 . 10 . 97 b) Cuartos delanteros con hueso  Forfjerdinger, ikke udbenet  Vorderviertel mit Knochen  Ã Ã ¼ÃÃ Ã Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã ¼Ã µ Ã ºÃ Ã ºÃ ±Ã »Ã ±  Bone-in forequarters  Quartiers avant avec os  Quarti anteriori non disossati  Voorvoeten met been  Quartos dianteiros com osso  Luullinen etuneliÃ ¤nnes  Framkvartsparter med ben Vorderviertel, stammend von : Kategorien A/C, Klassen U, R und O 2 000 1 000 Forfjerdinger, af: kategori A/C, klasse R og O 1 000 1 000 Quarti anteriori, provenienti da : categoria A, classi U, R e O 1 000 1 000 Forequarters, from: category C, classes U, R and O 400 1 000 Quartiers avant: Categorie A/C 1 000 1 000 1 000 1 000 Deutschland Danmark Italia Ireland France Belgique Osterreich Nederland Portugal Espana Suomi/Finland Sverige Quartiers avant provenant de : Voorvoeten, afkomstig van : CatÃ ©gorie A, classes U, R et O Categorie A, klassen U, R en O Vorderviertel, stammend von : Kategorien A/C, Klassen U, R und O Voorvoeten, afkomstig van : Categorie A, klassen U, R en O 1 000 1 000 1 000 1 000 Quartos dianteiros: Categoria A, classes U, R e O 400 1 000 Cuartos delanteros, provenientes de : CategorÃ ­a A, clases U, R y O 1 000 1 000 ETU-NELJÃ NNES A-Laatuluokka alaluokat R tai O 35 1 000 FRAMKVARISPART Kategori A Klasserna R eller O 100 1 000 29 . 10 . 97 I EN I Official Journal of the European Communities L 295/ 11 (*) Estos precios se entenderÃ ¡n con arreglo a lo dispuesto en el apartado 1 del artÃ ­culo 17 del Reglamento (CEE) n ° 2173/79 . (') Disse priser gÃ ¦lder i overensstemmelse med bestemmelserne i artikel 17, stk. 1 , i forordning (EÃF) nr. 2173/79 . ( l ) Diese Preise gelten gemÃ ¤Ã  Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79 . C ) Ã Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹3 . 2173/79 . (') These prices shall apply in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79 . (') Ces prix s'entendent conformÃ ©ment aux dispositions de 1 article 17 paragraphe 1 du rÃ ¨glement (CEE) n0 2173/79 . (') Il prezzo si intende in conformitÃ del disposto dell articolo 17, paragrafo 1 del regolamento (CEE) n . 2173/79 . ( l ) Deze prijzen gelden overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79 . (') Estes preÃ §os aplicam-se conforme o disposto no n ? 1 do artigo 17? do Regulamento (CEE) n ? 2173/79 . (') NÃ ¤itÃ ¤ hintoja sovelletaan asetuksen (ETY) N:o 2173/79 17 artiklan 1 kohdan mÃ ¤Ã ¤rÃ ¤ysten mukaisesti . (') Dessa priser gÃ ¤ller i enlighet med bestÃ ¤mmelserna i artikel 17.1 i fÃ ¶rordning (EEG) nr 2173/79 . (2) VÃ ©ase el Anexo VII del Reglamento (CEE) n ° 2453/93 (DO n ° L 225 de 4 . 9 . 1993 , p . 4), cuya Ã ºltima modificaciÃ ³n la constituye el Reglamento (CE) n ° 2368/96 (DO n ° L 323 de 13 . 12 . 1996, p . 6). ( 2) Se bilag VII til forordning (EÃF) nr. 2453/93 (EFT nr. L 225 af 4 . 9 . 1993 , s . 4), senest Ã ¦ndet ved forordning (EF) nr. 2368/96 (EFT nr. L 323 af 13 . 12 . 1996, s . 6). (2) Vgl . Anhang VII der Verordnung (EWG) Nr. 2453/93 (AB1 . Nr. L 225 vom 4. 9 . 1993 , S. 4), zuletzt geÃ ¥ndert durch die Verordnung (EG) Nr. 2368/96 (AB1 . Nr. L 323 vom 13 . 12 . 1996, S. 6). ( 2 ) Ã Ã »Ã ­ÃÃ µ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± VII Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2453/93 (EE Ã ±Ã Ã ¹Ã ¸. L 225 Ã Ã ·Ã  4 . 9 . 1993 , Ã . 4), Ã ÃÃ Ã  Ã Ã Ã ¿ÃÃ ¿ÃÃ ¿Ã ¹Ã ®Ã ¸Ã ·Ã ºÃ µ Ã Ã µÃ »Ã µÃ Ã Ã ±Ã ¯Ã ± Ã ±ÃÃ  Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 2368/96 (EE Ã ±Ã Ã ¹Ã ¸. L 323 Ã Ã ·Ã  13 . 12 . 1996, Ã  . 6 ). (2) See Annex VII to Regulation (EEC) No 2453/93 (OJ No L 225, 4. 9 . 1993 , p . 4), as last amended by Regulation (EC) No 2368 /96 (OJ No L 323 , 13 . 12 . 1996, p . 6). (2) Voir annexe VII du rÃ ¨glement (CEE) n0 2453/93 (JO n ° L 225 du 4 . 9 . 1993, p . 4). RÃ ¨glement modifiÃ © en dernier lieu par le rÃ ¨glement (CE) n0 2368 /96 (JO n ° L 323 du 13 . 12 . 1996, p . 6). ( 2) Cfr. allegato VII del regolamento (CEE) n . 2453/93 (GU n . L 225 del 4. 9 . 1993 , pag. 4), modificato da ultimo dal regolamento (CE) n . 2368 /96 (GU n . L 323 del 13 . 12. 1996, pag. 6). ( 2) Zie bijlage VII van Verordening (EEG) nr. 2453/93 (PB L 225 van 4 . 9 . 1993 , blz . 4), laatstelijk gewijzigd bij Verordening (EG) nr. 2368/96 (PB L 323 van 13 . 12 . 1996, blz . 6). ( 2) Ver anexo VII do Regulamento (CEE) n ? 2453/93 (JO n ? L 225 de 4. 9 . 1993 , p . 4). Regulamento com a ultima redacÃ §Ã £o que lhe foi dada pelo Regulamento (CE) n 0 2368/96 (JO n ? L 323 de 13 . 12 . 1996, p . 6). ( 2) Katso asetuksen (ETY) N:o 2453/93 (EYVL N:o L 225, 4.9.1993 , s . 4), sellaisena kuin se on viimeksi muutettuna asetuksella (EY) N:o 2368/96 (EYVL N:o L 323, 13.12.1996, s . 6) liite VII . (2) Se bilaga VII i fÃ ¶rordning (EEG) nr 2453/93 (EGT nr L 225, 4.9.1993 , s . 4), senast Ã ¤ndrad genom fÃ ¶rordning (EG) nr 2368/96 (EGT L 323, 13.12.1996, s . 6). (') Producida en un establecimiento cuyo nÃ ºmero de registro sanitario este comprendido entre 0 y 699 . P) Fremstillet pÃ ¥ en virksomhed med et veterinÃ ¦rt autonsationsnummer mellem 0 og 699 . (-1) Hergestellt in einer Fleischwarenfabrik mit einer veterinÃ ¤rrechtlichen Zulassungsnummer zwischen 0 und 699 . C) Ã Ã ±Ã Ã ±Ã Ã ¸Ã ­Ã ½ Ã Ã µ Ã µÃ ³Ã ºÃ ±Ã Ã ¬Ã Ã Ã ±Ã Ã · Ã ¼Ã µ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã  Ã ºÃ Ã ·Ã ½Ã ¹Ã ±Ã Ã Ã ¹Ã ºÃ ®Ã  Ã ­Ã ³Ã ºÃ Ã ¹Ã Ã ·Ã  Ã ¼Ã µÃ Ã ±Ã ¾Ã  0 Ã ºÃ ±Ã ¹ 699 . (3) Produced in a plant having a veterinary approval number between 0 and 699 . (') Viandes produites dans un Ã ©tablissement dont le numÃ ©ro d agrÃ ©ment vÃ ©tÃ ©rinaire est compris entre 0 et 699 . (') Carni prodotte in uno stabilimento con un numero di riconoscimento veterinario compreso tra 0 e 699 . f) Geproduceerd in een inrichting met een veterinair erkenningsnummer tussen 0 en 699 . (3) Produzido num estabelecimento com um nÃ ºmero de aprovaÃ §Ã £o veterinaria compreendido entre 0 e 699 . (3) Tuotettu laitoksessa, jonka elÃ ¤inlÃ ¤Ã ¤kinnÃ ¤llinen hyvÃ ¤ksyntÃ ¤numero on vÃ ¤lillÃ ¤ 0-699 . C) Producerat i en anlÃ ¤ggning med ett veterinÃ ¤rkontrollnummer mellan 0 och 699 . L 295/ 12 I EN Official Journal of the European Communities 29 . 10 . 97 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  LIITE II  BILAGA II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o  Interventioelinten osoitteet  Interventionsorganens adresser BELGIQUE/BELGIE: Bureau d intervention et de restitution belge Rue de TrÃ ªves 82 B- 1 040 Bruxelles Belgisch Interventie - en Restitutiebureau Trierstraat 82 B-1040 Brussel TÃ ©lÃ ©phone : (32-2) 287 24 11 ; tÃ ©lex : BIRB . BRUB/24076-65567; tÃ ©lÃ ©copieur: (32-2) 230 2533/280 03 07 BUNDESREPUBLIK DEUTSCHLAND: Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE) Postfach 180203, D-60083 Frankfurt am Main Adickesallee 40 D-60322 Frankfurt am Main Tel .: (49) 69 1564-704/755; Telex: 411727; Telefax : (49) 69 15 64-790/791 DANMARK: Landbrugs- og Fiskeriministeriet EU-direktoratet Kampmannsgade 3 DK-1780 KÃ ¸benhavn V Tlf. (45) 33 92 70 00 ; telex 151317 DK; fax (45) 33 92 69 48 , (45) 33 92 69 23 ESPAÃ A: FEGA (Fondo EspaÃ ±ol de GarantÃ ­a Agraria) Beneficencia, 8 E-28005 Madrid TelÃ ©fono: (91 ) 347 65 00, 347 63 10 ; tÃ ©lex : FEGA 23427 E, FEGA 41818 E; fax : (91 ) 521 98 32, 522 43 87 FRANCE: OFIVAL 80, avenue des Terroirs-de-France F-75607 Paris Cedex 12 TÃ ©lÃ ©phone : (33 1 ) 44 68 50 00 ; tÃ ©lex : 215330; tÃ ©lÃ ©copieur: (33 1 ) 44 68 52 33 ITALIA: AIMA (Azienda di Stato per gli interventi nel mercato agricolo) Via Palestro 81 1-00185 Roma Tel . 49 49 91 ; telex 61 30 03; telefax: 445 39 40/445 19 58 IRELAND: Department of Agriculture , Food and Forestry Agriculture House Kildare Street IRL-Dublin 2 Tel . (01 ) 678 90 11 , ext. 2278 and 3806 Telex 93292 and 93607, telefax (01 ) 661 62 63 , (01 ) 678 52 14 and (01 ) 662 01 98 29 . 10 . 97 EN Official Journal of the European Communities L 295/ 13 NEDERLAND: Ministerie van Landbouw, Natuurbeheer en Visserij , Voedselvoorzieningsin - en verkoopbureau p/a LASER, Zuidoost Slachthuisstraat 71 Postbus 965 6040 AZ Roermond Tel . (31-475) 35 54 44; telex 56396 VIBNL; fax (31-475) 31 89 39 OSTERREICH: AMA-Agrarmarkt Austria Dresdner StraÃ e 70 A-1201 Wien Tel .: (0222) 33 15 12 20 ; Telefax : (0222) 33 15 1297 PORTUGAL: Instituto Nacional de IntervenÃ §Ã £o e Garantia AgrÃ ­cola Rua Fernando Curado Ribeiro , n ? 4-G P-1600 Lisboa Tel .: (351-1 ) 751 85 00 ; telefax : (351-1 ) 751 86 15 ; SVERIGE: Statens jordbruksverk  Swedish Board of Agriculture Vallgatan 8 S-551 82 Jonkoping Tfn (46-36) 15 50 00; telex 70991 SJV-S; fax (46-36) 19 05 46 SUOMI/FINLAND: Ministry of Agriculture and Forestry Department of Agriculture Policy Mariankatu 23, PO Box 232 FIN-00171 Helsinki Tel .: (358) 916 01 ; Telefax: (358 ) 916 09790 UNITED KINGDOM: Intervention Board Executive Agency Kings House 33 Kings Road Reading RGl 3BU Berkshire Tel .: (01189) 58 36 26 Fax (01189) 56 67 50